MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                    FILED
regarded as precedent or cited before any                           Apr 28 2017, 9:26 am
court except for the purpose of establishing
the defense of res judicata, collateral                                  CLERK
                                                                     Indiana Supreme Court
                                                                        Court of Appeals
estoppel, or the law of the case.                                         and Tax Court




APPELLANT, PRO SE                                        ATTORNEYS FOR APPELLEE
Kenneth Robinson                                         Curtis T. Hill, Jr.
Michigan City, Indiana                                   Attorney General of Indiana
                                                         Ellen H. Meilaender
                                                         Supervising Deputy Attorney
                                                         General
                                                         Indianapolis, Indiana




                                           IN THE
    COURT OF APPEALS OF INDIANA

Kenneth Robinson,                                        April 28, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         45A04-1612-CR-2871
        v.                                               Appeal from the Lake Superior
                                                         Court
State of Indiana,                                        The Honorable Diane Ross
Appellee-Plaintiff.                                      Boswell, Judge
                                                         Trial Court Cause Nos.
                                                         45G03-7801-CR-19
                                                         45G03-7801-CR-20




Pyle, Judge.



Court of Appeals of Indiana | Memorandum Decision 45A04-1612-CR-2871 | April 28, 2017        Page 1 of 5
                                         Statement of the Case
[1]   Kenneth Robinson (“Robinson”) appeals the post-conviction court’s denial of

      his Trial Rule 60(B) motion requesting relief from the court’s October 24, 2016

      judgment, which dismissed Robinson’s post-conviction relief petition. Because

      Robinson’s October 2016 petition was an unauthorized successive petition, the

      post-conviction court did not err in dismissing it. Accordingly, the post-

      conviction court did not err in denying Robinson’s motion requesting relief

      from the dismissal. We therefore affirm the judgment of the trial court.


[2]   We affirm.


                                                       Issue
              Whether the post-conviction court abused its discretion in
              denying Robinson’s Trial Rule 60(B) motion requesting relief
              from the dismissal of his 2016 post-conviction petition.


                                                       Facts
[3]   In 1978, Robinson pled guilty to two counts of murder and was sentenced to

      two consecutive sixty-year sentences.1 He did not file a direct appeal to

      challenge his sentence. Eight years later, in 1986, Robinson, who was

      represented by counsel, filed a petition for post-conviction relief wherein he




      1
        Robinson was also convicted of an unrelated kidnapping in 1978 and sentenced to forty years. The trial
      court ordered the sentences for kidnapping and murder to run consecutively to each other. In 2015,
      Robinson filed a motion to correct erroneous sentence. The trial court granted the motion and ordered the
      sentence for the kidnapping conviction to run concurrently with the sentences for the murder convictions.

      Court of Appeals of Indiana | Memorandum Decision 45A04-1612-CR-2871 | April 28, 2017            Page 2 of 5
      challenged his sentence. The post-conviction court denied the petition in 1988,

      and Robinson did not appeal.


[4]   In 1996, Robinson, who was represented by counsel, filed a second post-

      conviction petition wherein he again challenged his sentence. The post-

      conviction court dismissed that petition because Robinson had previously

      litigated a petition for post-conviction relief in this case. Specifically, the post-

      conviction court explained that pursuant to the Indiana Rules of Post-

      Conviction Relief, Robinson had to request permission to file a successive

      petition in this Court or the Indiana Supreme Court. Robinson did not appeal

      the dismissal of his petition.


[5]   In 2016, Robinson tendered this post-conviction petition, which the post-

      conviction court dismissed. Specifically, the post-conviction court explained

      that this petition was also an unauthorized successive petition for post-

      conviction relief. One month later, Robinson, acting pro se, filed a “Motion for

      Trial Rule 60(B) Relief from Order Summarily denying Post-Conviction Relief

      Petition.” (App. 39). The trial court denied the motion, and Robinson now

      appeals the denial.


                                                  Decision
[6]   At the outset, we note that Robinson has chosen to proceed pro se. It is well

      settled that pro se litigants are held to the same legal standards as licensed

      attorneys. Twin Lakes Reg’l Sewer Dist. v. Teumer, 992 N.E.2d 744, 747 (Ind. Ct.

      App. 2013). This means that pro se litigants are bound to follow the established

      Court of Appeals of Indiana | Memorandum Decision 45A04-1612-CR-2871 | April 28, 2017   Page 3 of 5
      rules of procedure and must be prepared to accept the consequences of their

      failure to do so. Shepherd v. Truex, 819 N.E.2d 457, 463 (Ind. Ct. App. 2004).

      We will not become an “advocate for a party, or address arguments that are

      inappropriate or too poorly developed or expressed to be understood.” Perry v.

      Anonymous Physician 1, 25 N.E.3d 103, 105 n. 1 (Ind. Ct. App. 2014), trans.

      denied, cert. denied.


[7]   Robinson argues that the post-conviction court erred in denying his Trial Rule

      60(B) motion, which sought to set aside the dismissal of his 2016 petition for

      post-conviction relief. However, our review of the evidence reveals that when

      Robinson filed the October 2016 post-conviction petition, he had already

      litigated a petition for post-conviction relief in 1986.


[8]   Because Robinson had already litigated a petition for post-conviction relief in

      relation to this case, he had to follow the procedure outlined in Post-Conviction

      Rule 1(12) for filing successive petitions. See Young v. State, 888 N.E.2d 1255,

      1257 (Ind. 2008). Post-Conviction Rule 1(12) provides that before a petitioner

      may file a successive post-conviction relief petition, the petitioner must request

      and receive permission to pursue a successive petition from either this Court or

      the Indiana Supreme Court. When a post-conviction court encounters an

      improper successive petition for post-conviction relief, it should dismiss the

      petition. Id. Accordingly, the post-conviction court properly dismissed the

      2016 petition.




      Court of Appeals of Indiana | Memorandum Decision 45A04-1612-CR-2871 | April 28, 2017   Page 4 of 5
[9]    Robinson nevertheless sought to set aside the dismissal with a Trial Rule 60(B)

       motion. However, this Court has previously explained that “T.R. 60 is not to

       be used as a tool to abuse the post-conviction process.” Cornelius v. State, 575
N.E.2d 20, 22 (Ind. Ct. App. 1991). The correct procedure in such a case is to

       file a new petition for post-conviction relief accompanied by a Rule 1(12) form.

       Id. The post-conviction court properly denied Robinson’s attempt to set aside

       its dismissal when it denied Robinson’s Trial Rule 60(B) motion.2


[10]   Affirmed.3


       May, J., and Brown, J., concur.




       2
         In an attempt to avoid the application of Indiana Post-Conviction Rule 1(12), Robinson argues that his
       1986 petition for post-conviction relief was not a post-conviction relief petition at all. However, we will not
       allow Robinson to collaterally attack a post-conviction relief petition that was denied thirty years ago.
       Robinson should have appealed the denial of that petition at the time it was denied.
       3
        Because we affirm the trial court’s denial of Robinson’s T.R. 60(B) motion, we need not address his
       argument that the trial court abused its discretion in failing to forward his petition to the Indiana Public
       Defender.

       Court of Appeals of Indiana | Memorandum Decision 45A04-1612-CR-2871 | April 28, 2017                  Page 5 of 5